DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
This action is in response to amendments filed on 30 September 2021. As per applicant’s request, claims 1-2, 5-6, 8, 11, 14, 17 have been amended. Claims 1-19 are pending in the application.

Response to Arguments
Applicant’s arguments regarding the objections to the specification have been fully considered and, in light of the amendments made to the abstract and the specification, are persuasive.

Applicant’s arguments regarding the objections to the drawing have been fully considered and, in light of the amendments made to the specification, are persuasive.

Applicant’s arguments regarding the 35 U.S.C. 101 rejections of claims 1-19 have been fully considered and, in light of the amendments to the claims, are persuasive. The 35 U.S.C. 101 rejections of claims 1-19 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follows:
2. (Currently Amended) The apparatus according to claim 1, wherein said augmented ANN does not require retraining over original training required for said existing ANN.

6. (Currently Amended) The method according to claim 5, wherein said augmented ANN does not require retraining over original training required for said existing ANN.

Allowable Subject Matter
Claims 1-19 are allowed

The following is an examiner’s statement of reasons for allowance: in view of claims 1, 5, 8, 11, 14, 17 and further search, claims 1, 5, 8, 11, 14, 17 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1:
...
a first circuit in a neural network processor integrated circuit (IC) operative to implement said existing ANN ...
a second circuit in said neural network processor IC operative to implement a supplemental artificial neural network ...
a plurality of shift registers organized as a first-in first-out (FIFO) circuit in said neural network processor IC and operative to receive said second output from said supplemental ANN ...
wherein said supplemental ANN is configured to generate said second output based on the first output of the existing ANN and said plurality of historical values of said second output thereby enabling an augmented neural network consisting of said existing ANN and said supplemental ANN to utilize past static frames of input data in generating decisions for a current input frame without requiring retraining of said existing ANN.

Claim 5:
...
receiving single static frames of input data at a first circuit in a neural network processor integrated circuit (IC) operative to implement said existing ANN and generating a first output therefrom; 
receiving said first output of said existing ANN at a second circuit in said neural network processor IC operative to implement a supplemental ANN and generating a second output therefrom; 
generating a plurality of historical values of said second output of said supplemental ANN and storing them in a plurality of shift registers organized as a first-in first-out (FIFO) circuit in said neural network processor IC; and 
wherein said supplemental ANN is configured to receive as input the first output of the existing ANN and said plurality of historical values of said second output thereby enabling an augmented neural network consisting of said existing ANN and said supplemental ANN to utilize past static frames of input data in generating decisions for a current input frame without requiring retraining of said existing ANN.
Claim 8:
...
a first circuit in a neural network processor integrated circuit (IC) operative to implement said existing ANN ... 
a second circuit in said neural network processor IC operative to implement a supplemental artificial neural network ...
a first plurality of shift registers organized as a first first-in first-out (FIFO) circuit in said neural network processor (IC) and operative to receive a first output of the existing ANN ...
a second plurality of shift registers organized as a second FIFO circuit in said neural network processor IC and operative to receive said second output from said supplemental ANN ...
wherein said supplemental ANN is configured to receive as input the first output of the existing ANN, said first plurality of historical values of the first output, and said second plurality of historical values of said second output thereby enabling an augmented neural network consisting of said existing ANN and said supplemental ANN to utilize past static frames of input data in generating decisions for a current input frame without requiring retraining of said existing ANN.

Claim 11:
...
receiving single static frames of input data at a first circuit in a neural network processor integrated circuit (IC) operative to implement said existing ANN and generating a first output therefrom; 
receiving said first output of said existing ANN at a second circuit in said neural network processor IC operative to implement a supplemental ANN and generating a second output therefrom; generating a first plurality of historical values of said first output of said existing ANN and storing them in a first plurality of shift registers organized as a first first-in first-out (FIFO) circuit in said neural network processor IC; generating a second plurality of historical values of said second output of said supplemental ANN and storing them in a second plurality of shift registers organized as a second FIFO circuit in said neural network processor IC; and wherein said supplemental ANN is configured to receive as input the first output of the existing ANN, said first plurality of historical values of the first output, and said second plurality of historical values of said second output thereby enabling an augmented neural network consisting of said existing ANN and said supplemental ANN to utilize past static frames of input data in generating decisions for a current input frame without requiring retraining of said existing ANN.

Claim 14:
...
receiving single static frames of input data at a circuit in a neural network processor integrated circuit (IC) operative to implement said existing ANN and generating a first output therefrom; 
augmenting the existing ANN with an additional layer implemented in said circuit, said additional layer operative to implement a supplemental ANN; 
generating a plurality of historical values of an output of the supplemental ANN and storing them in a plurality of shift registers organized as a first-in first-out (FIFO) circuit in said neural network processor IC ...
utilizing said historical values along with an output of the existing ANN to generate the supplemental ANN output thereby enabling an augmented neural network consisting of said existing ANN and said supplemental ANN to utilize past static frames of input data in generating decisions for a current input frame without requiring retraining of said existing ANN.

Claim 17: 
...
receiving single static frames of input data at a circuit in a neural network processor integrated circuit (IC) operative to implement said existing ANN and generating a first output therefrom; 
augmenting the existing ANN with an additional layer implemented in said circuit, said additional layer operative to implement a supplemental ANN; 
generating a first set of historical values of an output of the existing ANN and storing them in a first plurality of shift registers organized as a first first-in first-out (FIFO) circuit in said neural network processor IC ... 
generating a second set of historical values of an output of the supplemental ANN and storing them in a second plurality of shift registers organized as a second FIFO circuit in said neural network processor IC ... 
utilizing said past values of the output of the supplemental ANN and said future values of the output of the existing ANN to generate the supplemental ANN output thereby enabling an augmented neural network consisting of said existing ANN and said supplemental ANN to utilize past static frames of input data in generating decisions for a current input frame without requiring retraining of said existing ANN.

Regarding the cited limitations of claims 1, 5, 8, 11, 14, 17, which do not appear to be taught by the prior art: Yu et al. teaches a first and second neural network where the second neural network takes as input the output of the first neural network using the current input and historical outputs of the second neural network using previous inputs. Campolucci et al. teaches using as input to a neural network both historical values generated from previous inputs of the neural network and/or future values of inputs, as well as current time step value, into the neural network wherein the historical and/or future values are stored in buffer. Narendra et al. teaches a neural network with a feedback loop buffer and an input buffer, as well as two models: a first model having an input buffer and feedback buffer for a neural network and a second model combining the use of two neural networks.
However, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record. As noted above, the independent claims comprise a hardware implementation using an integrated circuit of two neural networks wherein the second neural network takes in as input the output of the first neural network for the current input, historical outputs generated by the second neural network for previous inputs and, in some implementations, output values of the first neural network for future input values.
Therefore the cited/applied prior art fails to teach or suggest each and every feature of each of the combination of features recited in the independent claims 1, 5, 8, 11, 14, 17.
When taken into context, the claims as a whole were not uncovered in the prior art; i.e., all dependent claims which depend from claims 1, 5, 8, 11, 14, 17 are allowed as they depend upon an allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125        

/BRIAN M SMITH/               Primary Examiner, Art Unit 2122